IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MELANY RAMOS,                             : No. 493 MAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MICHAEL AND DONNA JONES,                  :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.